440 F.2d 410
UNITED STATES of America, Plaintiff-Appellee,v.Robert Lee SAPP, Defendant-Appellant.
No. 25170.
United States Court of Appeals, Ninth Circuit.
April 29, 1971.

Fred Hermes, San Francisco, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Michael J. Lightfoot, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before CHAMBERS, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Sapp appeals from his conviction and sentence for possessing and uttering counterfeit Federal Reserve notes in violation of 18 U.S.C. 472.  His sole contention on appeal is the alleged insufficiency of the evidence to support the conviction.  We have reviewed the evidence and find it sufficient.


2
Affirmed.